Orders of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 24, 2002, which, upon fact-finding determinations of permanent neglect, terminated respondent-appellant’s parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts to encourage and strengthen the parental relationship, which reasonably accommodated respondent’s hearing impairment, respondent failed to successfully complete drug treatment, parenting skills and domestic violence programs within the statutorily relevant period, or secure suitable housing (see Matter of Jamie M., 63 NY2d 388, 393 [1984]; Matter of Sheila G., 61 NY2d 368, 384-385 [1984]). Family Court correctly held that the Americans with Disabilities Act (42 USC § 12101 et seq.) has no bearing on the proceeding (see Matter of Chance Jahmel B., 187 Misc 2d 626 [2001]). The finding that termination of parental rights is in the children’s best interests is supported by a preponderance of the evidence showing that respondent cannot presently ameliorate the conditions that led to the children’s placement (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Desmond Sinclair G., 202 AD2d 156, 158 [1994]). Concur— Tom, J.P., Marlow, Ellerin, Sweeny and Catterson, JJ.